Neuberger Berman Management LLC 605 Third Avenue New York, NY 10158-3698 Tel 212.476.9000 Contact: Neuberger Berman Management LLC Investor Information (877) 461-1899 NEUBERGER BERMAN CLOSED-END FUNDS ANNOUNCE RESULTS OF MEASUREMENT PERIODS UNDER TENDER OFFER PROGRAMS NEW YORK, NY, October 5, 2011, Neuberger Berman California Intermediate Municipal Fund Inc. (NYSEAmex: NBW), Neuberger Berman High Yield Strategies Fund Inc. (NYSEAmex: NHS), Neuberger Berman Intermediate Municipal Fund Inc. (NYSEAmex: NBH), Neuberger Berman New York Intermediate Municipal Fund Inc. (NYSEAmex: NBO) and Neuberger Berman Real Estate Securities Income Fund Inc. (NYSEAmex: NRO) (each, a “Fund” and collectively, the “Funds”) each announced today the results of its respective measurement period under its tender offer program (each, a “tender offer program”). The terms of each tender offer program provide that should a Fund’s common stock trade at an average daily discount to net asset value per share (“NAV”) of greater than 10% during a 12-week measurement period, the Fund would conduct a tender offer for between 5% and 20% of its outstanding common stock at a price equal to 98% of its NAV determined on the day the tender offer expires. For the 12-week measurement period ended October 4, 2011 (the “Measurement Period”), each of NBH, NBO and NBW traded at an average daily discount to NAV of less than 10% and NHS traded at an average daily premium to NAV and, therefore, in accordance with each Fund’s respective tender offer program, each of these Funds will not conduct a tender offer.NRO, however, traded at an average daily discount to NAV of greater than 10% for the Measurement Period and, therefore, will conduct a tender offer in accordance with the terms of its tender offer program.As of the close of the Measurement Period, NRO’s discount to NAV was 12.99% and its average daily discount to NAV was 11.04% for the Measurement Period. The size and timing of NRO’s tender offer will be announced as soon as practicable.Additional terms and conditions of NRO’s tender offer will be set forth in its offering materials, which will be distributed to its common stockholders.Should the number of shares of common stock tendered, and not withdrawn, exceed the maximum size of NRO’s offer, it will purchase stock from tendering common stockholders on a pro rata basis.Accordingly, common stockholders cannot be assured that NRO will purchase all of their tendered common stock. This announcement is not a recommendation, an offer to purchase or a solicitation of an offer to sell stock of any Fund.NRO has not yet commenced the tender offer described in this release.Any tender offer will be made only by an offer to purchase, a related letter of transmittal and other documents which will be filed with the Securities and Exchange Commission as exhibits to a tender offer statement on Schedule TO and will be available free of charge at the SEC’s website at http://www.sec.gov.Common stockholders should read the offer to purchase and tender offer statement on Schedule TO and related exhibits when those documents are filed and become available as they will contain important information about the tender offer.NRO will also make available, without charge, an offer to purchase and letter of transmittal. About Neuberger Berman Neuberger Berman Group LLC is one of the world’s leading independent, employee controlled asset management companies. As of June 30, 2011, assets under management were approximately $198 billion. Established in 1939, Neuberger Berman provides a broad range of global investment solutions – equity, fixed income, and alternatives – to institutions and individuals through customized separately managed accounts, mutual funds and alternative investment products. For more information please visit our website at www.nb.com. # # # Statements made in this release that look forward in time involve risks and uncertainties and are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such risks and uncertainties include, without limitation, the adverse effect from a decline in the securities markets or a decline in a Fund’s performance, a general downturn in the economy, competition from other closed-end investment companies, changes in government policy or regulation, inability of a Fund’s investment manager to attract or retain key employees, inability of a Fund to implement its investment strategy, inability of a Fund to manage rapid expansion and unforeseen costs and other effects related to legal proceedings or investigations of governmental and self-regulatory organizations.
